ORDER AND JUDGMENT *
CARLOS F. LUCERO, Circuit Judge.
Willard F. Janke appeals the district court’s denial of his motion to intervene in Pub. Serv. Co. of Colo. v. Bd. of County Comm’rs, No. 04-RB-1828 (D.Colo. Sept. 2, 2004). Because we determined that case is moot, we remanded with instructions to dismiss. Pub. Serv. Co. of Colo. v. Bd. of County Comm’rs, Nos. 05-1295 & 05-1321, 2007 WL 779241 (10th Cir.2007). Accordingly, Janke’s appeal is DISMISSED as moot.

 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).